                                         Case 5:17-cv-00220-LHK Document 1278 Filed 01/13/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
                                  11
                                                        Plaintiff,                        ORDER GRANTING IN PART AND
                                  12                                                      DENYING IN PART APPLE’S
Northern District of California




                                                  v.                                      ADMINISTRATIVE MOTION TO
 United States District Court




                                  13                                                      SEAL
                                         QUALCOMM INCORPORATED,
                                  14                                                      Re: Dkt. No. 1270
                                                        Defendant.
                                  15

                                  16
                                              Applying the compelling reasons standard, the Court rules on Apple’s motion to seal as
                                  17
                                       follows.
                                  18       Document                     Portion                               Ruling
                                        Lasinski          Selected portion of p. 8           GRANTED.
                                  19
                                        Demonstrative
                                  20    QX9121            Selected portions                  This request is moot. The Court sustained
                                                                                             the FTC’s objection to this exhibit and it
                                  21                                                         will not be introduced at trial. ECF No.
                                                                                             1267.
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1278 Filed 01/13/19 Page 2 of 2



                                           Document                   Portion                           Ruling
                                   1
                                        QX9114           All selected portions         DENIED without prejudice. The sealing
                                   2                                                   request on this 129-page document is
                                                                                       overly broad. The party that seeks to
                                   3                                                   move this document into evidence or to
                                                                                       question a witness about this document
                                   4
                                                                                       must identify the portions of this
                                   5                                                   document the moving party intends to use
                                                                                       and the relevance of those portions in
                                   6                                                   order to aid the Court in evaluating the
                                                                                       probative value of the information. Apple
                                   7                                                   may then make narrowly-tailored sealing
                                                                                       requests as to those particular portions.
                                   8
                                                                                       The moving party must use their trial
                                   9                                                   evidence time for this sealing process.

                                  10   IT IS SO ORDERED.

                                  11   Dated: January 13, 2019

                                  12                                             ______________________________________
Northern District of California
 United States District Court




                                                                                 LUCY H. KOH
                                  13                                             United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             2
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
